DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the application filed on 11/5/2019.
Claims 1-4 are pending and have been examined.

Claim Objections
Claim 3 is objected to because of the following informalities:  Both claim 1 and claim 3 recite “an advertisement assessment tool.”  It is unclear to the examiner as to whether this is a typo and the one from claim 3 should be “the advertisement assessment tool” as it is the same advertisement assessment tool from claim 1 or if it is meant to be a second separate advertisement assessment tool. In the case of the second instance, one solution would be to refer to them as first and second advertisement assessment tools. Appropriate correction is required.
Claim 4 recites “…an optimized advertisement assessment tool to select a most efficiency strategy…” This appears to not be grammatically correct. The examiner recommends changing “efficiency” to “efficient.” Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an advertisement assessment tool to generate…”, “a mixed model equation module to solve…”, “an adjustment module to adjust…”, “a fitness evaluation module to evaluate….”, and an optimized advertisement assessment tool to check….” in claim 1. Further claim 2 includes “a data store configured to store…”, claim 3 includes “an advertisement assessment tool to access…”, and claim 4 includes “an optimized advertisement assessment tool to select….” As best the examiner can tell from the specification each of the modules and tools appear to be software running on a generic computing system including processor and memory to execute such software (paragraphs [0086]-[0090]). The data store appears to be referring to database 110 (paragraph [0037]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the experience-based weighted intangible demographics." There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of experience based weighted intangible demographics. The examiner recommends removing the word “the” from the limitation.
Claim 3 recites “an advertisement assessment tool to assess typical advertisement efficiency.” The examiner finds it unclear as to the metes and bounds of what would be considered “typical advertisement efficiency”. The term "typical" in claim 3 is a relative term which renders the claim indefinite.  The term "typical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims are directed to a system (claim 1). Thus the claims fall into the statutory categories of patentable subject matter.
Step 2A Prong One: The claim limitations when considered individually and as an ordered combination, include the abstract concepts of assessing advertising efficiency by solving and evaluating mixed model equations iteratively, to provide an optimized advertisement strategy for placement of the advertisement. Therefore the claims embody certain methods of organizing human activities, mathematical concepts, and mental processes. 
	The claims are directed to certain methods of organizing human activities. The claims provide certain methods of organizing human activities regarding fundamental economic principles or practices as well as commercial interactions related to advertising, marketing or sales activities or behaviors. The claims look to improve advertising efficiency and placement by performing mathematical modeling used in data analysis (paragraph [0002]). With regard to mathematical concepts, the claims analyze tangible and intangible parameters in mixed model equations with various weights being applied to the different parameters. The weights are adjusted and the model is analyzed for fit. The result is ultimately used to for advertisement placement and strategy. As such the claims describe a series of mathematical analysis and calculations and thus embody mathematical concepts. Further, but for the generic inclusion of “a computer server,” nothing in the claims precludes the functions from being performed practically in the human mind or with pencil and paper. The various “tools” and “modules” act as generic labels to describe the functions being performed. A human analog would be able to generate an assessment of efficiency, solve mixed model equations, adjust variable weights iteratively, evaluate model fitness, and analyze the results to provide an optimized advertisement strategy. Accordingly, the claims recite abstract ideas.
The following limitations are considered descriptive of the abstract concepts:
generate an initial assessment of efficiency of an advertisement; solve a mixed model equation of the advertisement efficiency and placement strategy using weighted tangible parameters for fixed effects and weighted intangible parameters for random effects and provide an estimate of the advertisement efficiency and ad placement strategy; adjust the weightage assigned to at least one chosen parameter from the tangible parameters and intangible parameters, in an iterative fashion to optimize the efficiency and placement strategy; and evaluate the fitness of the at least one chosen parameter for iterative adjustment of weightage and change the at least one chosen parameter based on their impact on the result of the solution of the mixed model equation; and check and extract the estimate of result, from the plurality of results of the iterative solution of the mixed model equation, that provide the optimized advertisement and strategy for placement of the advertisement.
The dependent claims 2-4 limitations, when considered both individually and as an ordered combination, merely further limit the abstract ideas. The following limitations are merely considered as descriptive of the abstract concepts:
store information relating to the mixed model equations that contain the experience- based weighted intangible demographic factors (claim 2) assess typical advertisement efficiency of an advertisement without optimization using intangible demographics from social media (claim 3) select a most efficiency strategy for advertisement object placement based on the result of the iterative processing of data through the mixed model equation module with the weightage step adjusted for the intangible demographic parameters at each iteration, and the estimates of the fitness of each individual intangible demographic parameter and the efficiency data after each iteration and extract the optimized advertisement object and placement characteristics from the iterated value (claim 4)
Step 2A Prong Two: This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a computer server. The various “tools” and “modules” are merely generic labels to describe the functions performed by the server. Claim 2 includes a data store interpreted to be a database. The remaining dependent claims do not include any further additional elements. The servers and database are recited at a high-level of generality such that it amount to no more than mere instructions to apply the abstract idea using generic computer components and provides a general link to a technological environment (i.e on a computer). Accordingly, when considered both individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements of a server and database amount to no more than mere instructions to apply the exception using generic computer 
As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al (US 2014/0278958) in view of Winters et al (2017/0286980) and in further view of von Groll et al (US 7,664,693)

As per claim 1:

Nukala teaches A computerized advertisement optimization system comprising: a computer server comprising: (paragraphs [0133], [0134] This disclosure contemplates computer an advertisement assessment tool to generate an initial assessment of efficiency of an advertisemen (paragraph [0112]-[0114]; An example bid management system may pull data about one or more advertiser's ad campaigns, for example from a publisher or from an advertiser. The data pulled may include any relevant information such as date, targeting criteria used in the advertisement, impressions, clicks, bids, quality score, conversions, cost, revenue, or any other suitable information.) a mixed model equation module to solve a mixed model equation of the advertisement efficiency and placement strategy using {…} tangible parameters for fixed effects and {….} intangible parameters for random effects and provide an estimate of the advertisement efficiency and ad placement strategy  (paragraphs [0029], [0087], [0091], [0113], [0115] In particular embodiments, only targeting criteria that has a non-zero value related to the bidding metric of interest may be used. For example, if revenue per click is being estimated, only keywords with 1 or more clicks may be used to estimate revenue per click. A bidding metric may be estimated using any suitable algorithm or model, such as, for example, a least squares regression model, a logistic regression model, a linear model, a quadratic model, a log linear mixed model, based on interpolation of historical bidding information, or any suitable combination thereof. Any suitable information may be used as an input to the model or algorithm, such as, for example: percentile ranking of the targeting criteria based on, e.g., click count; temporal information such as day of the week; match type (e.g., how well the targeting criteria match the consumer intent); or any suitable combination thereof. Once the bidding metric is estimated, optimal bids or adjustments to bid strategy may be made based on any suitable algorithm or model. Ad libraries may contain any suitable elements for creating and targeting ad copy, such as, for example: targeting criteria, such as consumer information and characteristics;. An advertiser may have specific criteria associated with an advertising campaign. The criteria may be reflected in the desired ad-space features and desired visitor features specified for the ad orders so that each ad order may target specific time, locations, consumers/users, etc. The desired features maybe general or specific. As an example and not by way of limitation, the desired visitor features may include demographical information concerning the visitors, e.g., current browser activities, a search query submitted by the user), past online activities of the user (e.g., browser history, websites visited), present offline activities of the user (e.g., offline purchase activity, checking-in at a venue, going out to eat, visiting a new location, life events such as moving home, changing jobs, getting married), past offline activities of the user (e.g., offline purchase history, lifecycle history, repeated activities such as regular travel to a particular location or visits to certain types of restaurants), demographic information of the user (e.g., age, income, race, ethnicity, gender, citizenship, family status, education, profession), contact information or physical location (e.g., home or work address, email address, telephone numbers), personal interests or hobbies, social-networking information of the user, client devices used (e.g., brand, model, hardware, software), services or products purchased in the past, advertisements or landing pages responded to in the past (e.g., advertisements clicked on or forms submitted via the landing pages), or other suitable information associated with the user. The {…} indicate a modification to the claim language to show what is expressly taught by Nukala. Limitations regarding weights assigned to variables will be addressed below.) an optimized advertisement assessment tool to check and extract the estimate of result, from the plurality of results of the iterative solution of the mixed model equation, that provide the optimized advertisement and strategy for placement of the advertisement (paragraph [0113] In particular embodiments, only targeting criteria that has a non-zero value related to the bidding metric of interest may be used. For example, if revenue per click is being estimated, only keywords with 1 or more clicks may be used to estimate revenue per click. A bidding metric may be estimated using any suitable algorithm or model, such as, for example, a least squares regression model, a logistic regression model, a linear model, a quadratic model, a log linear mixed model, based on interpolation of historical bidding information, or any suitable combination thereof. Any suitable information may be used as an input to the model or algorithm, such as, for example: percentile ranking of the targeting criteria based on, e.g., click count; temporal information such as day of the week; match type (e.g., how well the targeting criteria match the consumer 
Nukala does not expressly teach adjusting weights in an iterative fashion.
Winters teaches {adjusting} weighted {variables} (paragraphs [0067]-[0068] In another aspect, the model may be refined by manually adding or dropping independent variables, adjusting coefficients, or otherwise tweaking, weighting, or adjusting the model according to objective or subjective criteria. More generally, any statistical or other modeling techniques may be used to investigate, test, refine, or otherwise modify the model according to intended use or desired results. In another aspect, the model may be used without further refinements after the original mixed effects regression model is created.) an adjustment module to adjust the weightage assigned to at least one chosen parameter from the tangible parameters and intangible parameters, in an iterative fashion to optimize the efficiency and placement strategy (paragraphs [0067]-[0068] In another aspect, the model may be refined by manually adding or dropping independent variables, adjusting coefficients, or otherwise tweaking, weighting, or adjusting the model according to objective or subjective criteria. More generally, any statistical or other modeling techniques may be used to investigate, test, refine, or otherwise modify the model according to intended use or desired results. In another aspect, the model may be used without further refinements after the original mixed effects regression model is created.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting weights of the model in order to achieve the intended use or desired results (paragraph [0068]). Further, adjusting weights in models is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach evaluating model fitness.
Von Groll teaches a fitness evaluation module to evaluate the fitness of the at least one chosen parameter for iterative adjustment of weightage and change the at least one chosen parameter based on their impact on the result of the solution of the mixed model equation (C11, L5-14; C12L56-61; In block 903, the model is tested against historical data that has not been used in the building of the model at 902. A decision in sub-process 904 determines whether the model is deemed to fit the data sufficiently well (if so, the process Modeling (104) is complete), or whether any discrepancies 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include evaluating fit of the model to adjust coefficients as taught by von Groll in order to improve the model. Further, evaluating fitness is the use of a known statistical technique used to improve similar devices/methods in the same way.

Nukala, Winters, and von Groll teach the limitations of claim 1. As per claim 2:

Nukala further teaches further comprising a data store configured to store information relating to the mixed model equations that contain the experience- based weighted intangible demographic factors (paragraph [0052] Given the volume of ever-changing information that may need to be gathered and analyzed to run an effective advertising campaign, a knowledge base may be used to store information relevant to an advertiser's products and advertising campaigns. Information may take any suitable form, such as text, pictures, metadata, websites, etc. As described more fully below, information may include raw data, such as an advertiser's products, and may include enriched data, such as products that are synonymous with those products. A knowledge base can take, and be represented in, any suitable form, such as a database, an information graph, or any suitable combination thereof.)

Nukala, Winters, and von Groll teach the limitations of claim 1. As per claim 3:


Nukala further teaches further comprising an advertisement assessment tool to assess typical advertisement efficiency of an advertisement without optimization using intangible demographics from social media ((paragraphs [0029], [0086], [0087], [0091], [0113], [0115] In particular embodiments, a log linear mixed model, based on interpolation of historical bidding information, or any suitable combination thereof. Any suitable information may be used as an input to the model or algorithm, such as, for example: percentile ranking of the targeting criteria based on, e.g., click count; temporal information such as day of the week; match type (e.g., how well the targeting criteria match the consumer intent); or any suitable combination thereof. Once the bidding metric is estimated, optimal bids or adjustments to bid strategy may be made based on any suitable algorithm or model. Ad libraries may contain any suitable elements for creating and targeting ad copy, such as, for example: targeting criteria, such as consumer information and characteristics;. An advertiser may have specific criteria associated with an advertising campaign. The criteria may be reflected in the desired ad-space features and desired visitor features specified for the ad orders so that each ad order may target specific time, locations, consumers/users, etc. The desired features maybe general or specific. As an example and not by way of limitation, the desired visitor features may include demographical information concerning the visitors, visitors having particular behavioral patterns, etc. User information may include, for example, explicit user information associated with the user or implicit user information associated with the user. Explicit user information associated with a user may include present online activities of the user (e.g., current browser activities, a search query submitted by the user), past online activities of the user (e.g., browser history, websites visited), present offline activities of the user (e.g., offline purchase activity, checking-in at a venue, going out to eat, visiting a new location, life events such as moving home, changing jobs, getting married), past offline activities of the user (e.g., offline purchase history, lifecycle history, repeated activities such as regular travel to a particular location or visits to certain types of restaurants), demographic information of the user (e.g., age, income, race, ethnicity, gender, citizenship, family status, education, profession), contact information or physical location (e.g., home or work address, email address, telephone numbers), personal interests or hobbies, social-networking information of the user, client devices used (e.g., brand, model, hardware, software), services or products purchased in the past, advertisements or landing pages responded to in the past (e.g., advertisements clicked on or forms submitted via the landing pages), or other suitable information associated with the user. As described in the examples above, an enriched graph may be used to effectively determine a user's (i.e., consumer's) intent, for example based on query intent derived from search queries entered by a user; from any suitable detectable actions of the user, such as interactions with websites and software applications; or from any suitable combination thereof. For example, non-query intent may be detected even when a user has not entered a search query or other text, but yet the user still evidences one or more intents or interests, for example by navigating through the breadcrumb of a recommendation application such as Yelp, interacting with a social networking system, looking at product page on Amazon, looking at a retailer's website, using navigation apps, etc.)

Nukala, Winters, and von Groll teach the limitations of claim 1. As per claim 4:

Nukala further teaches further comprising an optimized advertisement assessment tool to select a most efficiency strategy for advertisement object placement based on the result of the {…} mixed model equation module (paragraphs [0113], [0114], Once the bidding metric is estimated, optimal bids or adjustments to bid strategy may be made based on any suitable algorithm or model. In particular embodiments, before publishing bids a bid management system may select one or more recommended bids or changes to bid strategy for manual review.)
Winters further teaches  iterative processing of data through the with the weightage step adjusted for the intangible demographic parameters at each iteration using the value adjustment module (paragraphs [0067]-[0068] In another aspect, the model may be refined by manually adding or dropping independent variables, adjusting coefficients, or otherwise tweaking, weighting, or adjusting the model according to objective or subjective criteria. More generally, any statistical or other modeling techniques may be used to investigate, test, refine, or otherwise modify the model according to intended use or desired results. In another aspect, the model may be used without further refinements after the original mixed effects regression model is created.)

Von Groll further teaches and the estimates of the fitness of each individual intangible demographic parameter and the efficiency data after each iteration in the evaluation module and extract the optimized advertisement object and placement characteristics from the iterated value (C11, L5-14; C12L56-61; In block 903, the model is tested against historical data that has not been used in the building of the model at 902. A decision in sub-process 904 determines whether the model is deemed to fit the data sufficiently well (if so, the process Modeling (104) is complete), or whether any discrepancies in the fit are sufficiently large as to warrant a further refinement of the model 902. The existing embodiment of the invention currently does not include an automated feedback loop 904 to 901 whereby insights gained during testing are automatically adjusting the coefficients in the model. An exemplary embodiment can include an automated feedback loop whereby insights gained during regular operations are used for automatically adjusting the coefficients (204 in FIG. 2).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include evaluating fit of the model to adjust coefficients as taught by von Groll in order to improve the model. Further, evaluating fitness is the use of a known statistical technique used to improve similar devices/methods in the same way.


Conclusion

Relevant prior arts not relied upon but that may be relevant include: “A Genetic Algorithm Based Approach for Mixed-Media Advertising Budgeting” - https://ieeexplore.ieee.org/document/5209163?source=IQplus – using Genetic algorithms for mixed model regresisons
Srivastava et al (US 2012/0036085) – assigning and adjusting weights on data to improve a model


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688